FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                 v.
ENC CORPORATION; SUNTRUST
INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with            No. 04-16401
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,                    D.C. No.
Switzerland; JOHN K. BURNS, a               CV-00-00595-MLR
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
ARANETA; FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
                                        


                             9877
9878            MERRILL LYNCH v. ENC CORP.


500, Reno, NV. 89511 and an            
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United
Kingdom; THE ESTATE OF ROGER
ROXAS; GOLDEN BUDHA
CORPORATION, a corporation
organized and existing under the
laws of the State of Georgia, with
a registered office at 710 West        
First Street, Blue Ridge, Georgia
30513, and a mailing address at
260 Carrollton St., Buchanan, GA
30113,
                         Defendants,
                 and
ARELMA, INC., a corporation
organized and existing under the
laws of Panama with a permanent
address at Ave. Justo Alosemena y
Calle 41 Este, No. 40-59 Pte al
Colegio Immeculada, Panama
1.Rep.de Panama, and a mailing
address at c/o Suntrust Investment
                                       
                 MERRILL LYNCH v. ENC CORP.             9879


Co.S.A., rue de Jargonnant 2, P.O.      
Box 76, 1211 Geneva 6,
Switzerland,
               Defendant-Appellant,
MARIANO J. PIMENTEL, on behalf of
himself and all other persons           
similarly situated,
                Defendant-Appellee,
PHILIPPINE NATIONAL BANK,
               Defendant-Appellant.
                                        

MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                                              No. 04-16503
                 v.
                                               D.C. No.
ENC CORPORATION; ARELMA, INC.,              CV-00-00595-MLR
a corporation organized and
existing under the laws of Panama
with a permanent address at Ave.
Justo Alosemena y Calle 41 Este,
No. 40-59 Pte al Colegio
Immeculada, Panama 1.Rep.de
Panama, and a mailing address at
c/o Suntrust Investment Co.S.A.,
                                        
9880           MERRILL LYNCH v. ENC CORP.


rue de Jargonnant 2, P.O. Box 76,    
1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,
Switzerland; JOHN K. BURNS, a
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
ARANETA; FRONTIER RISK CAPITAL
MANAGEMENT, L.C.C., a limited        
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
500, Reno, NV. 89511 and an
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United
Kingdom; THE ESTATE OF ROGER
                                     
                MERRILL LYNCH v. ENC CORP.   9881


ROXAS; GOLDEN BUDHA                    
CORPORATION, a corporation
organized and existing under the
laws of the State of Georgia, with
a registered office at 710 West
First Street, Blue Ridge, Georgia
30513, and a mailing address at
260 Carrollton St., Buchanan, GA
30113; PHILIPPINE NATIONAL BANK,
                         Defendants,
                 and                   
MARIANO J. PIMENTEL, on behalf of
himself and all other persons
similarly situated,
                Defendant-Appellee,
REPUBLIC OF THE PHILIPPINES;
PRESIDENTIAL COMMISSION ON GOOD
GOVERNMENT, a government
agency of the Republic of the
Philippines,
              Defendants-Appellants.
                                       
9882             MERRILL LYNCH v. ENC CORP.


MERRILL LYNCH, PIERCE,                  
FENNER AND SMITH, INCORPORATED,
a corporation organized and
existing under the laws of the
State of Delaware with its
principal place of business in New
York, New York,
                  Plaintiff-Appellee,
                 v.
ENC CORPORATION; ARELMA, INC.,
a corporation organized and
existing under the laws of Panama
with a permanent address at Ave.
Justo Alosemena y Calle 41 Este,
No. 40-59 Pte al Colegio                      No. 04-16538
Immeculada, Panama 1.Rep.de
Panama, and a mailing address at               D.C. No.
                                            CV-00-00595-MLR
c/o Suntrust Investment Co.S.A.,
                                                ORDER
rue de Jargonnant 2, P.O. Box 76,
1211 Geneva 6, Switzerland;
SUNTRUST INVESTMENT CO., S.A., a
corporation organized and existing
under the laws of Switzerland with
an address at rue de Jargonnant 2,
P.O. Box 76, 1211 Geneva 6,
Switzerland; JOHN K. BURNS, a
citizen of the United States, with
an address at 300 Wacker Drive,
Suite, 900, Chicago, Illinois,
60606; THE ESTATE OF FERDINAND
E. MARCOS; IMELDA R. MARCOS;
FERDINAND R. MARCOS, JR.; MARIA
IMELDA MARCOS; IRENE MARCOS
                                        
                MERRILL LYNCH v. ENC CORP.   9883


ARANETA; FRONTIER RISK CAPITAL         
MANAGEMENT, L.C.C., a limited
liability company organized and
existing under the laws of the
State of Nevada, with a registered
office at 6100 Neil Road, Suite
500, Reno, NV. 89511 and an
address at 300 Wacker Drive,
Suite 900, Chicago, IL 60606;
GROSVENOR CAPITAL LTD., a
company organized and existing
under the law of the United
Kingdom, with an address at
Grosvenor Gardens House, Suite
117, 35-37 Grosvenor Gardens,
London SW1 W OBS, United               
Kingdom; PHILIPPINE NATIONAL
BANK; REPUBLIC OF THE PHILIPPINES;
PRESIDENTIAL COMMISSION ON GOOD
GOVERNMENT, a government
agency of the Republic of the
Philippines,
                        Defendants,
                and
THE ESTATE OF ROGER ROXAS;
GOLDEN BUDHA CORPORATION, a
corporation organized and existing
under the laws of the State of
Georgia, with a registered office at
710 West First Street, Blue Ridge,
                                       
9884              MERRILL LYNCH v. ENC CORP.


Georgia 30513, and a mailing             
address at 260 Carrollton St.,
Buchanan, GA 30113,
                                         
             Defendants-Appellants,
MARIANO J. PIMENTEL, on behalf of
himself and all other persons
similarly situated,
                Defendant-Appellee.
                                         
       On remand from the United States Supreme Court

                      Filed August 4, 2008

Before: John T. Noonan, Sidney R. Thomas, Circuit Judges,
           and James L. Robart,* District Judge.


                             ORDER

   The district court of the District of Hawaii is directed to
dismiss the interpleader action. Republic of the Philippines v.
Pimentel, 76 U.S.L.W. 4445 (U.S. June 12, 2008).




 *The Honorable James L. Robart, United States District Judge for the
Western District of Washington, sitting by designation.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.